Exhibit 10.3

NORDSTROM, INC.

Officers’ Certificate Pursuant to Section 1.2 of the Indenture

May 26, 2009

Reference is made to the indenture, dated as of December 3, 2007 (the
“Indenture”) between Nordstrom, Inc., a Washington corporation (the “Company”),
and Wells Fargo Bank, N.A., as trustee (the “Trustee”), in connection with the
issuance of $400 million aggregate principal amount of the Company’s 6.75% Notes
due 2014 (the “Notes”). Each capitalized term used but not defined herein shall
have the meaning ascribed thereto in the Indenture.

Each of Michael G. Koppel and Robert B. Sari certifies that he is the Executive
Vice President and Chief Financial Officer and the Executive Vice President,
General Counsel and Secretary, respectively, of the Company, and that, as such,
he is authorized to execute this certificate on behalf of the Company pursuant
to Section 1.2 of the Indenture and DOES HEREBY FURTHER CERTIFY on behalf of the
Company, and not in his individual capacity, that:

 

  1. I have read all the conditions and covenants set forth in the Indenture for
the authentication and delivery of the Notes in respect of compliance with which
this certificate is given;

 

  2. In my opinion, the Company has complied with the conditions and covenants
provided for in the Indenture relating to the execution and delivery of the
Notes;

 

  3. I have made such examination or investigation as is necessary to enable me
to express an informed opinion as to whether the Company has complied with the
conditions and covenants provided for in the Indenture relating to the issuance,
authentication and delivery of the Notes; and

 

  4. The statements made in this certificate are based upon my examination of
the Notes to be issued under the Indenture, upon my examination of and
familiarity with those sections and relevant definitions of the Indenture
setting forth the conditions and covenants relating to the execution and
delivery of the Notes thereunder, upon my general knowledge of and familiarity
with the operations of the Company and upon the performance of my duties as an
officer of the Company.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have executed this Certificate as of the date first above
written.

 

NORDSTROM, INC.   By:  

LOGO [g75594ex10_3pg002a.jpg]

    Name:   Michael G. Koppel     Title:  

Executive Vice President and

Chief Financial Officer

  By:  

LOGO [g75594ex10_3pg002b.jpg]

    Name:   Robert B. Sari     Title:   Executive Vice President,       General
Counsel and Secretary  

Nordstrom, Inc. - Officer’s Certificate pursuant to Section 1.2 of the Indenture